Name: 89/345/EEC: Council Decision of 3 May 1989 authorizing the Member States to accept an amendment to the Customs Convention on the ATA Carnet for the Temporary Admission of Goods (ATA Convention)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  parliamentary proceedings;  international affairs
 Date Published: 1989-05-25

 25.5.1989 EN Official Journal of the European Communities L 142/20 COUNCIL DECISION of 3 May 1989 authorizing the Member States to accept an amendment to the Customs Convention on the ATA Carnet for the Temporary Admission of Goods (ATA Convention) (89/345/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 13 thereof, Having regard to the proposal from the Commission, Whereas the Member States are contracting parties to the Customs Convention on the ATA Carnet for the Temporary Admission of Goods (ATA Convention) done at Brussels on 6 December 1961; whereas the Community is not a contracting party to that Convention, in the absence of a provision allowing it to accede thereto; Whereas a recommendation for an amendment to the said Convention was adopted on the initiative of certain Member States at the first meeting of the contracting parties held on 26 November 1987 and whereas the amendment concerned the Annex thereto containing the model of the ATA carnet; whereas the Secretary-General of the Customs Cooperation Council notified the contracting parties of this recommendation on 4 November 1988; Whereas Community rules allow the use of ATA carnets for the temporary importation of goods, in Articles 12 and 14 of Commission Regulation (EEC) No 1751 /84 of 13 June 1984 laying down certain provisions for the application of Council Regulation (EEC) No 3599/82 on temporary importation arrangements (1); whereas the use of ATA carnets facilitates the completion of formalities for the temporary importation of goods and provides benefits for international commercial activities; whereas the recommended amendment therefore falls within the Community's sphere of competence under the common commercial policy; whereas, in order to enable the amendment to enter into force the Member States should be authorized to accept it, HAS DECIDED AS FOLLOWS: Article 1 The Member States are hereby authorized to accept the amendment to the Customs Convention on the ATA Carnet for the Temporary Admission of Goods (ATA Convention), done at Brussels on 6 December 1961, concerning in particular the Annex containing the model of the ATA carnet. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 May 1989. For the Council The President P. SOLBES (1) OJ L 171, 29. 6. 1984, p. 1.